EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with THOMAS NGUYEN on 7/11/22.
The application has been amended as follows: 
Cancel claims 30, 31, 34, and 35; and
Amend claim 1, 3, 27, 29 and 37 as follows:
1. 	A surgical training model for training suturing techniques, the model comprising: 
a sheet of simulated tissue material defining a suture pad that is configured to be punctured, wherein the sheet comprising: 
a first layer of simulated tissue material comprising a plurality of markings; 

a second layer of simulated tissue material cured onto the first layer of simulated tissue material; and 
at least one cut formed in at least the second layer of the sheet of simulated tissue material; 
wherein the plurality of markings of the first layer are arranged on either side of the at least one cut and embedded between the first and second layers, and wherein the second layer is transparent or translucent such that the plurality of markings are still visible through the second layer;
wherein each of the plurality of markings arranged on either side of the at least one cut is a first pre-determined distance from an adjacent marking and a second pre-determined distance away from the at least one cut, 
wherein a thickness of the sheet of simulated tissue material is substantially uniform, and
wherein the sheet of simulated material is made of a material having a low durometer configured to simulate haptic feedback of soft tissue.

3.	The surgical training model of claim 2, wherein the second layer of simulated tissue material is formed of a translucent flesh-tone color and the first layer of simulated tissue material is formed of a dark color contrasting with the translucent flesh-tone color.

27.  	The surgical training model of claim 1, wherein the first pre-determined distance the second pre-determined distance is 5 mm 

29. 	The surgical training model of claim 1, wherein [[a]]the thickness of the sheet of simulated tissue material 

37.  	The surgical training model of claim 1 further housed by a surgical trainer, wherein the surgical trainer comprises a body cavity that is substantially obscured from a user and is configured to receive the surgical training model therein

The following is an examiner’s statement of reasons for allowance: 
Claims 1-10, 24-29, 32, and 36-37 are allowed.  The claims overcome all previously pending rejections.  Furthermore, the closest prior art (previously cited Sim*Vivo as evidenced by Sim*Vivo Blog) teach a related suture training device ( surgical training model for training suturing techniques (Sim*Pad webpage Description: Sim*Pad is a realistic platform for practicing suturing techniques), the model comprising: a sheet of simulated tissue material defining a suture pad (Sim*Pad webpage Description; image 1: describing and showing a multi-layered pad that closely resembles skin), the sheet comprising: a first layer of simulated tissue material having a plurality of markings (Sim*Pad webpage Description; image 1: describing and showing a first layer defined by a laminated surface representing skin); a second layer of simulated tissue material cured to the first layer of simulated tissue material (Sim*Pad webpage Description; image 1: describing and showing a second layer attached to an underlying areolar layer representing subcuticular); and at least one cut formed in the sheet of simulated tissue material (Sim*Pad webpage Description; image 1: describing and showing integrated lines in the pad associated with a plurality of incisions, and which are configured to be cut, as shown by Sim*Vivo Blog, image 1.); wherein the markings of the first layer are arranged on either side of the at least one cut (Sim*Pad webpage Description; image 1: describing and showing a series of dots on each side of each integrated line on the pad, as also evidenced by Sim*Vivo Blog, image 1).).  However, the combination of elements defining the sheet claimed, including “wherein the sheet comprising: a first layer of simulated tissue material comprising a plurality of markings; a second layer of simulated tissue material cured onto the first layer of simulated tissue material; and at least one cut formed in at least the second layer of the sheet of simulated tissue material; wherein the plurality of markings of the first layer are arranged on either side of the at least one cut and embedded between the first and second layers, and wherein the second layer is transparent or translucent such that the plurality of markings are still visible through the second layer; wherein each of the plurality of markings arranged on either side of the at least one cut is a first pre-determined distance from an adjacent marking and a second pre-determined distance away from the at least one cut, wherein a thickness of the sheet of simulated tissue material is substantially uniform, and wherein the sheet of simulated material is made of a material having a low durometer configured to simulate haptic feedback of soft tissue” is neither taught nor suggested by the prior art as a whole or in combination.  Therefore, the application is in condition for allowance.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST)  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715